DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 09/22/2021 has been considered.
Response to Arguments
Applicant’s arguments with respect to Nakanishi (US 2011/0050380) in view of Kim et al., (US 2014/0021794), and Chang et al. (US 2013/0076474) Kaneko et al., (US 5,719,547) and Kurz et al., (US 2015/0145635), not disclosing or suggesting, novel features of claims 1, 3, 5-11, 14-16 and 19-24 as detailed below have been considered and are persuasive.
Election/Restrictions
Claims 1, 3, 5-11, 14-16 and 19-24 are allowable. The restriction requirement between Species I - IV as set forth in the Office action mailed on 06/15/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement between Species I - IV is withdrawn.  Claims 5 and 6, directed to a coil component, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 3, 5-11, 14-16 and 19-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, a coil component comprising: 
an insulating film having first and second surfaces opposite to each other; 
a first coil part formed on the first surface of the insulating film and spirally wound in a plurality of turns; and 
a second coil part formed on the second surface of the insulating film, laid so as to overlap the first coil part and spirally wound in a plurality of turns in a direction opposite to a winding direction of the first coil part, 
wherein each of the turns of the first coil part is radially divided into first and second conductor parts by a first spiral slit, and each of the turns of the second coil part is radially divided into third and fourth conductor parts by a second spiral slit, 
wherein the first conductor part is positioned radially inward of the second conductor part, and the third conductor part is positioned radially inward of the fourth conductor part, and wherein an inner peripheral end of the first conductor part is connected to an inner peripheral end of the fourth conductor part through a first through hole conductor formed so as to penetrate the insulating film, and an inner peripheral end of the second conductor part is connected to an inner peripheral end of the third conductor part through a second through hole conductor formed so as to penetrate the insulating film, 
wherein each of the first to fourth conductor parts has a circumferential area in which a radial position is not shifted and a transition area in which the radial position is shifted, and 
wherein line lengths of the transition areas of the first and second conductor parts decrease from an outer side of the first coil part to an inner side of the first coil part and line lengths of the transition areas of the third and fourth conductor parts decrease from an outer side of the second coil part to an inner side of the second coil part.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 3, 5, 6 and 19-22 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
Claim 7 recites, a coil component comprising: 
an insulating film having first and second flat surfaces opposite to each other; 
a first coil formed on the first flat surface of the insulating film, the first coil including first and second coil conductors extending in a circumferential direction, the second coil conductor being larger in a diameter than the first coil conductor; 
a second coil formed on the second flat surface of the insulating film, the second coil including third and fourth coil conductors extending in a circumferential direction, the fourth coil conductor being larger in a diameter than the third coil conductor; 
a first connection conductor connected between the first and fourth coil conductors so as to penetrate the insulating film; and 
a second connection conductor connected between the second and third coil conductors so as to penetrate the insulating film, 
wherein each of the first to fourth coil conductors has a circumferential area in which a radial position is not shifted and a transition area in which the radial position is shifted, and 
wherein line lengths of the transition areas of the first and second coil conductors decrease from an outer side of the first coil to an inner side of the first coil and line lengths of the transition areas of the third and fourth coil conductors decrease from an outer side of the second coil to an inner side of the second coil.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 8-11 and 23 are allowed because each claim is directly or indirectly dependent of independent Claim 7.
Claim 14 recites, a coil component comprising: 
an insulating film having first and second flat surfaces opposite to each other; 
a first coil conductor wound in a plurality of turns on the first flat surface of the insulating film; 
a second coil conductor wound in a plurality of turns on the first flat surface of the insulating film so that the first and second coil conductors are concentrically wound; 
a third coil conductor wound in a plurality of turns on the second flat surface of the insulating film; 
a fourth coil conductor wound in a plurality of turns on the second flat surface of the insulating film so that the third and fourth coil conductors are concentrically wound; 
a first electrode connected in common to outermost ends of the first and second coil conductors; 
a second electrode connected in common to outermost ends of the third and fourth coil conductors; 
a first connection conductor connected between innermost ends of the first and fourth coil conductors so as to penetrate the insulating film; and 
a second connection conductor connected between innermost ends of the second and third coil conductors so as to penetrate the insulating film, 
wherein each of the first to fourth coil conductors has a circumferential area in which a radial position is not shifted and a transition area in which the radial position is shifted, and
wherein line lengths of the transition areas of the first to fourth coil conductors decrease from an outer side to an inner side of the first to fourth coil conductors, respectively.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 15, 16 and 24 are allowed because each claim is directly or indirectly dependent of independent Claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MALCOLM BARNES/
Examiner, Art Unit 2837
10/01/2021


/MANG TIN BIK LIAN/            Primary Examiner, Art Unit 2837